 



Exhibit 10.25

 

AMENDMENT TO CONSULTING AGREEMENT

 

This Amendment to the Consulting Agreement between Tonix Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and Lederman & Co., LLC (the
“Consultant”) dated as of June 4, 2010, as amended by the letter agreement dated
December 9, 2010 (as so amended, the “Agreement”), is dated as of March 30, 2012
(the “Amendment”).

 

WHEREAS, the parties hereto desire to amend the terms of the Agreement as set
forth below with retroactive effect to July 27, 2011.

 

NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Definitions. Unless otherwise set forth in this Amendment, all
capitalized terms shall have the meanings ascribed to them in the Agreement.

 

2.          Amendment.

 

2.1          Subsection (b) of Section 3 of the Agreement is hereby deleted in
its entirety and replaced by the following paragraph:

 

“In addition to the equity issued in accordance with Section 3(a), except as
otherwise provided below, from August 1, 2011 through the end of the Consulting
Period, the Consultant’s compensation shall be One Hundred Twenty-Seven Thousand
Dollars ($127,000) per annum (the “Consulting Fees”). Consulting Fees shall be
payable in monthly installments. In the event, and upon the consummation of the
PIPE financing contemplated by the term sheet attached hereto as Exhibit A, the
annual Consulting Fees shall be increased to Two Hundred Fifty Thousand Dollars
($250,000).”

 

3.          Governing Law. This Amendment shall be governed by and construed
under the laws of the State of New York.

 

4.          Severability. In the event one or more of the provisions of this
Amendment should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Amendment, and this Amendment
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

5.          Effect of Amendment. This Amendment shall be deemed to have become
effective as of July 27, 2011. The parties hereby agree and acknowledge that
except as provided in this Amendment, the Agreement remains in full force and
effect and has not been modified or amended in any other respect, it being the
intention of the parties hereto that this Amendment and the Agreement be read,
construed and interpreted as one and the same instrument.

 



 

 

 

6.          Counterparts. This Amendment may be executed and delivered
(including by facsimile or other electronic transmission) in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

7.          Further Assurances. In the event that any further action is
necessary or desirable to carry out the purposes of this Amendment in a manner
consistent with this Amendment and the Agreement, each of the parties will take
such further action as the requesting party may reasonably request.

 

[Signature page follows.]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of March
30, 2012.

 

 

  TONIX PHARMACEUTICALS, INC.                     By: /s/ BENJAMIN SELZER    
Name:  Benjamin Selzer     Title:               LEDERMAN & CO., LLC            
        By: /s/ SETH LEDERMAN     Name:  Seth Lederman     Title:  Managing
Member

 



 

 

 

Exhibit A

 

 

 

 

